Exhibit 10.1

EXECUTION VERSION

 

 

 

$600,000,000

TERM LOAN AGREEMENT

dated as of

July 28, 2011

AMONG

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company,

THE LENDERS PARTY HERETO,

THE ROYAL BANK OF SCOTLAND plc,

as the Administrative Agent,

DnB NOR BANK ASA,

as the Syndication Agent,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Co-Documentation Agents

and

RBS SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

DnB NOR MARKETS, INC.,

and

WELLS FARGO SECURITIES, LLC

as the Joint Lead Arrangers

 

 

 

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.01

   Defined Terms      1   

SECTION 1.02

   Accounting Terms; Changes in GAAP      18   

SECTION 1.03

   Interpretation      18   

ARTICLE II. THE CREDITS

     19   

SECTION 2.01

   Commitments      19   

SECTION 2.02

   Loans and Borrowings      19   

SECTION 2.03

   Requests for Borrowings      20   

SECTION 2.04

   Intentionally Omitted      20   

SECTION 2.05

   Intentionally Omitted      20   

SECTION 2.06

   Funding of Borrowings      20   

SECTION 2.07

   Interest Elections      21   

SECTION 2.08

   Intentionally Omitted      22   

SECTION 2.09

   Repayment of Loans; Evidence of Debt      22   

SECTION 2.10

   Prepayment of Loans      23   

SECTION 2.11

   Fees      24   

SECTION 2.12

   Interest      24   

SECTION 2.13

   Alternate Rate of Interest      25   

SECTION 2.14

   Increased Costs      25   

SECTION 2.15

   Break Funding Payments      26   

SECTION 2.16

   Taxes      26   

SECTION 2.17

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      28   

SECTION 2.18

   Mitigation Obligations; Replacement of Lenders      29   

SECTION 2.19

   Telephonic Notices      30   

SECTION 2.20

   Extension of Stated Maturity Date      30   

SECTION 2.21

   Defaulting Lenders      30   

ARTICLE III. CONDITIONS PRECEDENT

     31   

SECTION 3.01

   Conditions Precedent to the Initial Credit Event      31   

SECTION 3.02

   Conditions Precedent to All Credit Events      33   

SECTION 3.03

   Conditions Precedent to Conversions      33   

SECTION 3.04

   Delivery of Documents      33   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     34   

SECTION 4.01

   Organization and Qualification      34   

SECTION 4.02

   Authorization, Validity, Etc      34   

SECTION 4.03

   Governmental Consents, Etc      34   

SECTION 4.04

   No Breach or Violation of Agreements or Restrictions, Etc      34   

SECTION 4.05

   Properties      35   

SECTION 4.06

   Litigation and Environmental Matters      35   

SECTION 4.07

   Material Adverse Change      35   

SECTION 4.08

   Disclosure      35   

 

 

   -i-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 4.09

   Investment Company Act      36   

SECTION 4.10

   ERISA      36   

SECTION 4.11

   Tax Returns and Payments      36   

SECTION 4.12

   Compliance with Laws and Agreements      36   

SECTION 4.13

   Purpose of Loans      36   

SECTION 4.14

   Foreign Assets Control Regulations, etc.      37   

ARTICLE V. AFFIRMATIVE COVENANTS

     37   

SECTION 5.01

   Financial Statements; Information      37   

SECTION 5.02

   Existence, Conduct of Business      39   

SECTION 5.03

   Payment of Obligations      39   

SECTION 5.04

   Maintenance of Properties; Insurance      39   

SECTION 5.05

   Books and Records; Inspection Rights      40   

SECTION 5.06

   Compliance with Laws      40   

SECTION 5.07

   Use of Proceeds      40   

ARTICLE VI. NEGATIVE COVENANTS

     40   

SECTION 6.01

   Liens      40   

SECTION 6.02

   Indebtedness      40   

SECTION 6.03

   Transactions with Affiliates      41   

SECTION 6.04

   Restrictive Agreements      41   

SECTION 6.05

   Fundamental Changes      41   

SECTION 6.06

   Leverage Ratio      41   

ARTICLE VII. EVENTS OF DEFAULT

     41   

SECTION 7.01

   Events of Default and Remedies      41   

ARTICLE VIII. THE ADMINISTRATIVE AGENT

     44   

SECTION 8.01

   Appointment, Powers and Immunities      44   

SECTION 8.02

   Reliance by Administrative Agent      44   

SECTION 8.03

   Defaults; Events of Default      45   

SECTION 8.04

   Rights as a Lender      45   

SECTION 8.05

   INDEMNIFICATION      45   

SECTION 8.06

   Non-Reliance on Agents and Other Lenders      46   

SECTION 8.07

   Action by Administrative Agent      46   

SECTION 8.08

   Resignation or Removal of Administrative Agent      47   

SECTION 8.09

   Duties of Syndication Agent, Co-Documentation Agents, Joint Lead Arrangers   
  47   

ARTICLE IX. MISCELLANEOUS

     47   

SECTION 9.01

   Notices, Etc      47   

SECTION 9.02

   Waivers; Amendments      49   

SECTION 9.03

   Payment of Expenses, Indemnities, etc      50   

SECTION 9.04

   Successors and Assigns      52   

SECTION 9.05

   Assignments and Participations      52   

SECTION 9.06

   Survival; Reinstatement      55   

SECTION 9.07

   Counterparts; Integration; Effectiveness      55   

 

 

   -ii-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 9.08

   Severability      55   

SECTION 9.09

   Right of Setoff      56   

SECTION 9.10

   Governing Law; Jurisdiction; Consent to Service of Process      56   

SECTION 9.11

   WAIVER OF JURY TRIAL      57   

SECTION 9.12

   Confidentiality      57   

SECTION 9.13

   Interest Rate Limitation      58   

SECTION 9.14

   EXCULPATION PROVISIONS      58   

SECTION 9.15

   USA Patriot Act      59   

 

SCHEDULES:

     

Schedule 1.01

   Commitments   

Schedule 4.01

   Existing Subsidiaries   

EXHIBITS:

     

Exhibit 1.01A

   Form of Assignment and Assumption   

Exhibit 1.01B

   Form of Note   

Exhibit 2.03

   Form of Borrowing Request   

Exhibit 2.07

   Form of Interest Election Request   

Exhibit 2.10

   Form of Notice of Prepayment   

 

 

   -iii-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT, dated as of July 28, 2011 (this “Agreement”) is among:

(a)        Fayetteville Express Pipeline LLC, a Delaware limited liability
company (the “Company”);

(b)        the banks and other financial institutions listed on the signature
pages hereof under the caption “Lenders” (the “Lenders” and together with each
other Person that becomes a Lender pursuant to Section 9.05, collectively, the
“Lenders”);

(c)        The Royal Bank of Scotland plc, a company registered in Scotland,
individually as a Lender, and as the administrative agent for the Lenders (in
such latter capacity together with any other Person that becomes Administrative
Agent pursuant to Section 8.08, the “Administrative Agent”);

(d)        DNB Nor Bank ASA, as the Syndication Agent (the “Syndication Agent”);
and

(e)        The Bank of Tokyo-Mitsubishi UFJ, LTD and Wells Fargo Bank, National
Association, as the Co-Documentation Agents (the “Co-Documentation Agents”).

PRELIMINARY STATEMENTS

The Company has requested that a term loan facility be extended to it pursuant
to which the Company may borrow from the Lenders to repay existing indebtedness.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01          Defined Terms.    As used in this Agreement, in addition
to the terms defined above, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

“Affiliate” of any Person means (a) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (b) any director
or officer of

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

such first Person or of any Person referred to in clause (a) above and (c) if
any Person in clause (a) above is an individual, any member of the immediate
family (including parents, siblings, spouse and children) of such individual and
any trust whose principal beneficiary is such individual or one or more members
of such immediate family and any Person who is controlled by any such member or
trust. For purposes of this definition, any Person that owns directly or
indirectly 25% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 25% or more of
the partnership, member or other ownership interests of any other Person (other
than as a limited partner of such other Person) will be deemed to “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) such corporation or other Person.

“Agent” means the Administrative Agent, Syndication Agent or Co-Documentation
Agents, and the term “Agents” means all of them.

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.03(v) hereof).

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%,
(b) the Prime Rate in effect for such day and (c) the one month LIBOR Rate plus
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective from the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Base Rate Margin” means the per annum rate designation in the
definition of “Applicable Margin” as the “Applicable Base Rate Margin”.

“Applicable LIBOR Rate Margin” means the per annum rate designated in the
definition of “Applicable Margin” as the “Applicable LIBOR Rate Margin”.

“Applicable Margin” means

(a)        at all times prior to such time as the Company has a Debt Rating
designated by at least two of the Applicable Rating Agencies, the applicable
rate per annum indicated in the following table next to the Leverage Ratio for
the most recently ended trailing four-quarter period with respect to which the
Company is required to have delivered the financial statements pursuant to
Section 5.01 (as such ratio is calculated on the certificate delivered under
Section 5.01(e) by the Company in connection with such financial statements):

 

      Leverage Ratio   

Applicable LIBOR

Rate Margin

     Applicable Base Rate
Margin                           

Level I    

   <3.75x      1.500%             0.500%       

Level II    

   > 3.75x, but < 4.25x          1.625%             0.625%       

Level III    

   > 4.25x, but < 4.75x          1.875%             0.875%       

Level IV    

   > 4.75x      2.375%             1.375%       

 

   -2-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and certificate are required to be delivered pursuant
to Section 5.01, commencing with the date on which such financial statements are
required to be delivered for the fiscal quarter ended September 30, 2011.
Notwithstanding the foregoing, for the period from the Effective Date through
the date the financial statements and certificate are required to be delivered
pursuant to Section 5.01 for the fiscal quarter ended September 30, 2011, the
Applicable Margin shall be determined at Level II, subject to the terms of
subsection (b) below. In the event that any financial statement delivered
pursuant to Section 5.01 is shown to be inaccurate when delivered (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.17. This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(d) and their other respective rights under
this Agreement. If the Company fails to deliver the financial statements and
corresponding certificate to the Administrative Agent at the time required
pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding certificate were required to be delivered pursuant
to Section 5.01, the Applicable Margin shall be determined at Level IV and shall
remain at such level until the date such financial statements and corresponding
certificate are so delivered by the Company.

(b)        at all times from and after such time as the Company has a Debt
Rating designated by at least two of the Applicable Rating Agencies, the
applicable per annum margin indicated in the following table next to the then
applicable Debt Rating:

 

     

Debt Rating    

(S&P/Fitch/Moody’s)    

  

Applicable

LIBOR

Rate Margin

    

Applicable Base

Rate Margin

                          

Level I

   BBB/BBB/Baa2      1.500%             0.500%       

Level II

   BBB-/BBB-/Baa3      1.625%             0.625%       

Level III

   BB+/BB+/Ba1      1.875%             0.875%       

Level IV

   <BB/BB/Ba2      2.375%             1.375%       

If a Debt Rating for the Company is provided by only two of the Applicable
Rating Agencies, (a) if the Debt Rating of one Applicable Rating Agency is just
one level higher than the Debt Rating of the other Applicable Rating Agency,
then the Applicable LIBOR Rate Margin or the Applicable Base Rate Margin, as
applicable, for the Company will be deemed to be based on the higher of the two
Debt Ratings and (b) otherwise, the Applicable LIBOR Rate Margin or the
Applicable Base Rate Margin, as applicable, for the Company will be deemed to be
based on the Debt Rating that is one level lower than the higher of the two Debt
Ratings. If a Debt Rating is provided by all three Applicable Rating Agencies,
(a) if the Debt Rating of two of

 

   -3-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

the Applicable Rating Agencies are at the same level, then the Applicable LIBOR
Rate Margin or the Applicable Base Rate Margin, as applicable, for the Company
will be deemed to be based on such Debt Rating and (b) otherwise, the Applicable
LIBOR Rate Margin or the Applicable Base Rate Margin, as applicable, for the
Company will be deemed to be based on the Debt Rating of the Applicable Rating
Agency that is in between the highest and the lowest of such Debt Ratings.

If at any time a Debt Rating for the Company shall not be available from any
Applicable Rating Agency, the Applicable LIBOR Rate Margin or the Applicable
Base Rate Margin, as applicable, for the Company will be determined based upon
the Leverage Ratio in accordance with the provisions of subsection (a) above. If
the Debt Rating of the Company shall change (other than as a result of a change
in the rating system used by any Applicable Rating Agency) such that a change in
the Applicable LIBOR Rate Margin or the Applicable Base Rate Margin, as
applicable, for the Company, as described above, would result, such change shall
effect a change in such Applicable LIBOR Rate Margin or the Applicable Base Rate
Margin, as applicable, as of the day on which it is first announced by the
Applicable Rating Agency, and any consequent change in the Applicable Margin
shall apply commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of any of the Applicable Rating Agencies shall change prior to the
date on which all Obligations hereunder have been paid and the Commitments
cancelled, the Company and the Lenders shall negotiate in good faith to amend
the references to specific ratings in this definition to reflect such changed
rating system, and pending such amendment, if no applicable rating level is
otherwise determinable based upon the foregoing, the Applicable LIBOR Rate
Margin or the Applicable Base Rate Margin, as applicable, for the Company will
be determined based upon the Leverage Ratio in accordance with the provisions of
subsection (a) above.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment. If the Total
Commitment has terminated or expired, the Applicable Percentages shall be
determined based upon the Total Commitment most recently in effect, giving
effect to any assignments.

“Applicable Rating Agencies” means Moody’s, S&P and Fitch.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01A or any other form approved by the Administrative Agent.

“Assurance” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the

 

   -4-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Assurance shall not include endorsements for collection or deposit in the
ordinary course of business.

“Authorized Officers” has the meaning specified in Section 3.01(a)(iii).

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means a borrowing of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Date” means the Business Day on which the Borrowing is made available
to the Company.

“Borrowing Request” has the meaning specified in Section 2.03.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York, are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, any limited or general partnership interest and any
limited liability company member interest.

“Change in Control” means the occurrence of any of (a) if either ETP or KMEP
shall cease to own, directly or indirectly, at least 40% of the member interests
(including both voting and economic interests) in the Company (for a combined
total of 80%); or (b) ETP or

 

   -5-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

KMEP or a wholly-owned direct or indirect subsidiary of ETP or KMEP ceases to be
the “Operator” of the Company pursuant to the Limited Liability Company
Agreement of the Company dated as of February 10, 2009, between Kinder Morgan
Operating Limited Partnership “A” and ETC Fayetteville Express Pipeline, L.L.C.

“Change in Control Event” means the execution of any definitive agreement which,
when fully performed by the parties thereto, would result in a Change in
Control.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Effective Date. If any Lender (or its applicable lending office or its
holding company, as the case may be) shall be, or shall determine itself to be,
required by any law, rule, regulation, request, guideline or directive (whether
or not having the force of law) relating to capital requirements adopted after
the Effective Date or any change in the interpretation or application of any
thereof by any Governmental Authority after the Effective Date (each a “Capital
Requirement”) to maintain (and in either such case such Lender, lending office
or holding company, as the case may be, does in fact maintain) capital against
such Lender’s Commitment (or any portion thereof), in whole or in part as a
result of such Commitment (or portion), either alone or in combination with any
proposed or agreed extension thereof (whether or not such extension shall be by
its terms at the time be effective), extending or being deemed to extend for a
period of more than one year from its inception or to have an original maturity
of more than one year or otherwise to last for a period of time sufficient to
require maintenance of capital against it, a “Change in Law” shall be deemed to
have occurred for purposes of Section 2.14(b) with respect to such Capital
Requirement. Notwithstanding the foregoing, for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Act
shall be deemed to be a Change in Law, regardless of the date enacted, adopted
or issued and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or any
Governmental Authority with respect to the implementation of the Basel III
Accord shall be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning specified in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” has meaning specified in the introduction.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.05. The
initial amount of each Lender’s Commitment is set forth on Schedule 1.01 hereto
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

   -6-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“Communications” has the meaning specified in Section 9.01(b).

“Company” has the meaning specified in the introduction to this Agreement.

“Consolidated EBITDA” means, for any period, the EBITDA of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP. For all periods prior to and including the fiscal year ending
December 31, 2012, Consolidated EBITDA shall be determined on a pro forma basis
taking into account projected future income from contracted revenues from
shippers (subject to prior written approval of the Administrative Agent);
provided that after the fiscal year ending December 31, 2012, Consolidated
EBITDA shall be based on actual (rather than pro forma) results.

“Consolidated Indebtedness” means, at the date of any determination thereof,
Indebtedness of the Company and the Subsidiaries determined on a consolidated
basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Company and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

“Credit Event” means the making of any Loan.

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loan at such time.

“Debt Rating” means, the Company’s long-term senior unsecured non-credit
enhanced debt rating designated by one or more of the Applicable Rating
Agencies.

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, subject to the final paragraph of Section 2.21, any
Lender that has (a) failed to fund any portion of its Loan within three
(3) Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) notified the Company or the Administrative
Agent in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement, unless the subject of a good faith dispute, (c) failed, within five
(5) Business Days after written request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund its Loan, unless the subject of a good faith dispute; provided that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within five (5) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any corporate
or board or other action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or seeking or

 

   -7-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

agreeing to the appointment of any such Person or has a parent company that has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it or has taken any
corporate or board or other action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or seeking or agreeing to
the appointment of any such Person; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.

“DnB” means DnB NOR Markets, Inc.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, as enacted by the United States Congress, and signed into law on July 21,
2010, and all statutes, rules, guidelines or directives promulgated thereunder.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means (without duplication), with respect to any period for any Person,
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period; (iii) depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), and (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and expenses associated with any letters of credit or
Indebtedness, including in connection with the repurchase or repayment thereof,
including any premium and acceleration of fees or discounts and other expenses
minus (b) each of the following (i) all non-cash items of income or gain of such
Person which were included in determining such consolidated Net Income for such
period, (ii) any cash payments made during such period in respect of items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the
relevant non-cash charges or losses were reflected as a charge in determining
consolidated Net Income and (iii) equity earnings from unconsolidated
Subsidiaries, in each case determined in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation

 

   -8-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Group” means any Subsidiaries of the Company and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

“Event of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any
Obligation, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Company is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Company under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability to comply with Section 2.16(e), except to the
extent that such Foreign Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 2.16(a) and (d) any Taxes imposed under
FATCA as a result of the failure by a Foreign Lender to satisfy the conditions
for avoiding withholding under FATCA.

“Execution Date” means the earliest date upon which all of the following shall
have occurred: counterparts of this Agreement shall have been executed by the
Company and each Lender listed on the signature pages hereof and the
Administrative Agent shall have received counterparts hereof which taken
together, bear the signatures of the Company and each Lender and the
Administrative Agent.

“Extension Fee” means an amount equal to (i) 0.10% of the outstanding principal
balance of the Loans if the Leverage Ratio for the most recently ended fiscal
quarter is less than or equal to 4.25 to 1.0 and (ii) 0.20% of the outstanding
principal balance of the Loans if the Leverage Ratio for the most recently ended
fiscal quarter is greater than 4.25 to 1.0.

 

   -9-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“FATCA” means Section 1471 through 1474 of the Code (and any amendment or
successor sections thereto) and any applicable Treasury regulations or published
administrative guidance promulgated thereunder.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” has the meaning specified in Section 2.11(a).

“Fitch” means Fitch Ratings, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all

 

   -10-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services or any other similar obligation upon which interest charges are
customarily paid (excluding trade accounts payable incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Assurances by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person to the extent such Person is liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Parties” has the meaning specified in Section 9.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

“Interest Election Request” has the meaning specified in Section 2.07(b).

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of any

 

   -11-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Eurodollar Borrowing, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall end after the Stated Maturity Date. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Joint Lead Arrangers” means, collectively, RBSSI, DnB, BTMU and WF.

“KMEP” means Kinder Morgan Energy Partners, L.P., a Delaware limited
partnership.

“Lenders” has the meaning specified in the introduction to this Agreement.

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
Consolidated Indebtedness as of such date to Consolidated EBITDA for the four
fiscal quarter period then ended in respect of which financial statements have
been delivered pursuant to Section 5.01(a) or (b), as the case may be.

“LIBOR” means for any Interest Period:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of a nationally recognized
service that displays an average British Bankers Association Interest Settlement
Rate for deposits in dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; or

(b)        if the rates referenced in the preceding clause (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in dollars (for delivery on the first day of such
Interest Period in same day funds) in the approximate amount of the Eurodollar
Loan as to which such determination is being made (or, if the Lenders are making
or converting a simultaneous Eurodollar Loan in the approximate amount of such
Eurodollar Loan being made, continued or converted by such Lenders) and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period.

“LIBOR Rate” means, with respect to any Eurodollar Loan for any Interest Period
for such Loan, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to the quotient
of (i) LIBOR for such Loan for such Interest Period divided by (ii) 1 minus the
Reserve Requirement for such Loan for such Interest Period.

 

   -12-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” mean, collectively, this Agreement, the Notes, if any, the Fee
Letter and all other instruments and documents from time to time executed and
delivered by the Company in connection herewith and therewith.

“Loans” means advances made by the Lenders to the Company pursuant to this
Agreement.

“Material Adverse Effect” means, when used with respect to any occurrence of
whatever nature, a material adverse effect on (i) the business assets,
liabilities or financial condition of the Company and the Subsidiaries taken as
a whole, (ii) the ability of the Company to perform the Obligations or (iii) the
rights of the Administrative Agent or any Lender against the Company under any
material provision of this Agreement or any other Loan Document.

“Material Subsidiary” means any Subsidiary the value of the assets of which
exceeds $10,000,000.

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

“Maximum Rate” has the meaning specified in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means with respect to any Person for any period the net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein):

(a)        net extraordinary gains and losses (other than, in the case of
losses, losses resulting from charges against net income to establish or
increase reserves for potential environmental liabilities and reserves for
exposure of such Person under rate cases);

(b)        net gains or losses in respect of dispositions of assets other than
in the ordinary course of business;

(c)        any gains or losses attributable to write-ups or write-downs of
assets; and

(d)        proceeds of any key man insurance, or any insurance on property,
plant or equipment.

 

   -13-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

“Note” means a promissory note of the Company payable to the order of each
Lender, in substantially the form of Exhibit 1.01B, together with all
modifications, extensions, renewals and rearrangements thereof.

“Notice of Default” has the meaning specified in Section 7.01.

“Notice of Prepayment” has the meaning specified in Section 2.10.

“Obligations” means collectively:

(a)        the payment of all indebtedness and liabilities by, and performance
of all other obligations of, the Company in respect of the Loans;

(b)        the payment of all other indebtedness and liabilities by and
performance of all other obligations of, the Company to the Administrative Agent
and the Lenders under, with respect to, and arising in connection with, the Loan
Documents, and the payment of all indebtedness and liabilities of the Company to
the Administrative Agent and the Lenders for fees, costs, indemnification and
expenses (including reasonable attorneys’ fees and expenses) under the Loan
Documents;

(c)        the reimbursement of all sums advanced and costs and expenses
incurred by the Administrative Agent under any Loan Document (whether directly
or indirectly) in connection with the Obligations or any part thereof or any
renewal, extension or change of or substitution for the Obligations or, any part
thereof, whether such advances, costs and expenses were made or incurred at the
request of the Company or the Administrative Agent; and

(d)        all renewals, extensions, amendments and changes of, or substitutions
or replacements for, all or any part of the items described under clauses
(a) through (d) above.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning specified in Section 9.05(e).

“Patriot Act” has the meaning specified in Section 9.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.03;

 

   -14-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.03;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

(f)        judgment and attachment Liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
being contested in compliance with Section 5.03;

(g)        any interest or title of a lessor in property subject to any Capital
Lease Obligation or operating lease which, in each case, is permitted under this
Agreement; and

(h)        Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;

provided that, except as provided in clause (g) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest from time to time announced by the
Administrative Agent at the Principal Office as its prime commercial lending
rate. Such rate is set by the Administrative Agent as a general reference rate
of interest, taking into account such factors as the Administrative Agent may
deem appropriate, it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

   -15-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“Principal Office” means the principal office of the Administrative Agent,
presently located at 600 Washington Blvd., Stamford, Connecticut 06901 or such
other location as designated by the Administrative Agent from time to time.

“RBS” means The Royal Bank of Scotland plc, in its individual capacity.

“RBSSI” means RBS Securities Inc., a Delaware corporation.

“Register” has the meaning specified in Section 9.05(c).

“Regulation A” means Regulation A of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Non-Defaulting Lenders having Credit
Exposures representing more than 50% of the sum of the total Credit Exposures at
such time.

“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

“Reserve Requirement” means, for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day (including basic, supplemental,
marginal and emergency reserves under any regulations of the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D) maintained by a member bank of
the Federal Reserve System. Eurodollar Loans shall be deemed to constitute

 

   -16-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under Regulation D.

“Responsible Officer” means the President, Treasurer, Vice President or
Secretary of the Company.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

“Stated Maturity Date” means July 28, 2012, as the same may be extended pursuant
to the terms of Section 2.20.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Company.

“Syndication Agent” has the meaning specified in the introduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Threshold Amount” means $25,000,000.

“Total Commitment” means the sum of the Commitments of the Lenders.

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the other Loan Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

“United States” and “U.S.” each means United States of America.

 

   -17-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

“WF” means Wells Fargo Securities, LLC.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent.

SECTION 1.02          Accounting Terms; Changes in GAAP.    All accounting and
financial terms used herein and not otherwise defined herein and the compliance
with each covenant contained herein which relates to financial matters shall be
determined in accordance with GAAP applied on a consistent basis, except to the
extent that a deviation therefrom is expressly stated.

SECTION 1.03          Interpretation.    In this Agreement, unless a clear
contrary intention appears:

(i)        the singular number includes the plural number and vice versa;

(ii)       reference to any gender includes each other gender;

(iii)      the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;

(iv)      reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;

(v)      except as expressly provided to the contrary herein, reference to any
agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified, or
extended, renewed, refunded, substituted or replaced, and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and reference to any Note or other note or Indebtedness or other indebtedness
includes any note or indebtedness issued pursuant hereto in extension or renewal
or refunding thereof or in substitution or replacement therefor;

(vi)     unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;

(vii)    the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;

 

   -18-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(viii)    with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;

(ix)      reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and

(x)       the words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties.

ARTICLE II.

THE CREDITS

SECTION 2.01        Commitments.    Subject to the terms and conditions set
forth herein, each Lender agrees to make a Loan to the Borrower in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Credit Exposures
exceeding the Total Commitment. Such Loans shall be made by way of a single
Borrowing funded pursuant to a Borrowing Request made on or before the Effective
Date. The Loans are not revolving in nature; amounts prepaid or repaid in
respect of the Loans may not be reborrowed.

SECTION 2.02        Loans and Borrowings.

(a)        Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)        Subject to Section 2.13, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Company may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement.

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Borrowing is converted or continued, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Stated Maturity Date.

 

   -19-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 2.03          Requests for Borrowings.    To request the Borrowing, the
Company shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York
City time, three (3) Business Days before the proposed Borrowing Date and (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the proposed Borrowing Date. Such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or
electronic mail delivery, in PDF form, to the Administrative Agent of a written
Borrowing Request in a form of Exhibit 2.03 (the “Borrowing Request”) and signed
by an Authorized Officer. Such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i)        the aggregate amount of the requested Borrowing;

(ii)       the date of the Borrowing, which shall be a Business Day;

(iii)      whether the Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)      the location and number of the Company’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of the Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04          Intentionally Omitted.

SECTION 2.05          Intentionally Omitted.

SECTION 2.06          Funding of Borrowings.

(a)        Each Lender shall make the Loan to be made by it hereunder on the
Borrowing Date by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Company hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of the
Borrowing requested pursuant to this Section 2.06 in immediately available funds
by crediting or wiring such proceeds to the deposit account of the Company most
recently identified in a writing delivered by the Company to the Administrative
Agent or otherwise agreed upon by the Company and the Administrative Agent from
time to time.

 

   -20-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of the Borrowing (or prior to 12:00 noon, New
York City time, on such date in the case of an ABR Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.06(a) and may (but
shall not be obligated to), in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from the date such amount is made available to the Company to the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Company, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the Borrowing.

SECTION 2.07        Interest Elections

(a)        Subject to Section 2.13, each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, subject to Section 2.13, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b)        To make an election pursuant to this Section 2.07, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or electronic mail delivery, in PDF form, to the Administrative Agent
of a written Interest Election Request signed by an Authorized Officer in the
form of Exhibit 2.07 (an “Interest Election Request”).

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

   -21-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Company fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if and so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08        Intentionally Omitted.

SECTION 2.09        Repayment of Loans; Evidence of Debt.

(a)        The Company hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date. In addition, if the sum of the total
Credit Exposures exceeds the Total Commitment, the Company shall pay to the
Administrative Agent for the account of each Lender an aggregate principal
amount of Loans sufficient to cause the sum of the total Credit Exposures not to
exceed the Total Commitment.

(b)        On the date that a Change in Control occurs, the Company shall repay
the outstanding principal amount of the Loans and all other amounts outstanding
hereunder and under the other Loan Documents.

(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

   -22-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(e)        The entries made in the accounts maintained pursuant to
Section 2.09(c) or (d) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error or
conflict therein shall not in any manner affect the obligation of the Company to
repay the Loans in accordance with the terms of this Agreement.

(f)        Any Lender may request that Loans made by it be evidenced by a Note.
In such event, the Company shall prepare, execute and deliver to such Lender a
Note. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.05)
be represented by one or more promissory notes in such forms payable to the
order of the payee named therein.

Section 2.10          Prepayment of Loans.

(a)        The Company shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with Section 2.10(b) hereof.

(b)        The Company shall notify the Administrative Agent by telephone
(confirmed by facsimile in the form of Exhibit 2.10 (a “Notice of Prepayment”))
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, Type and the principal amount of each Borrowing or portion
thereof to be prepaid; Each partial prepayment shall be in an aggregate amount
not less than, and shall be an integral multiple of, the amounts shown below
with respect to the applicable Type of Loan or Borrowing (or such lesser amount
equal to the outstanding Borrowings):

 

Type of

Loan/Borrowing

  

Integral         

Multiple of         

    

Minimum        

Aggregate Amount        

 

Eurodollar Borrowing

   $ 1,000,000                $ 3,000,000           

ABR Borrowing

     1,000,000                  1,000,000           

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. If the
Company fails to designate the Type of Borrowings to be prepaid, partial
prepayments shall be applied first to the outstanding ABR Borrowings until all
such outstanding principal of ABR Borrowings are repaid in full, and then to the
outstanding principal amount of Eurodollar Borrowings. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

 

   -23-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 2.11          Fees.

(a)        The Company agrees to pay to each of RBSSI and RBS, for its
respective account, fees payable in the amounts and at the times specified in
that letter agreement dated July 6, 2011, among the Company, RBS and RBSSI (as
from time to time amended, the “Fee Letter”).

(b)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Except as required by
law, fees paid shall not be refundable under any circumstances.

SECTION 2.12           Interest.

(a)        The Loans comprising each ABR Borrowing shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Base Rate Margin.

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable LIBOR Rate Margin.

(c)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate.

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion and (iv) all accrued interest
shall be payable upon termination of the Total Commitment.

(e)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

   -24-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 2.13          Alternate Rate of Interest.    If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or

(b)        the Administrative Agent is advised by the Required Lenders that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.14          Increased Costs.

(a)        If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate); or

(ii)        impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)        If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

   -25-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 shall be delivered to
the Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Company shall not be
required to compensate a Lender pursuant to this Section 2.14 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.15          Break Funding Payments.    In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow (unless
such failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.18, then, in any such event, the Company shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBOR Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for dollar deposits from other banks in
the Eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.15 shall be delivered to the Company and
shall be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

SECTION 2.16          Taxes.

(a)        Any and all payments by or on account of any obligation of the
Company hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or

 

   -26-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Other Taxes; provided that if the Company shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.16) the Administrative Agent or any Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b)        In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)        The Company shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16(c)) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate. In addition, if a payment made to
a Foreign Lender under this Agreement would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Foreign Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Foreign Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has complied with such Foreign Lender’s obligations under
FATCA, or to determine the amount to deduct and withhold from such payment.

 

   -27-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(f)        If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, or additional amounts paid, by the Company under this Section 2.16 with
respect to the Taxes and Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Company, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Company or any other Person.

SECTION 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

(a)        The Company shall make each payment required to be made by the
Company hereunder (whether of principal, interest or fees or under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Principal Office, except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person promptly
following receipt thereof to the appropriate recipient in accordance with such
Person’s pro rata share of the Obligations with respect to which such payment
was received. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. If a Loan is repaid on the same day on which
it is made, one day’s interest shall be paid on that Loan.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender

 

   -28-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Company consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Company rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company in the amount of such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from the date
such amount is distributed to it to the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for and application to, any future funding obligations of such Lender
under such sections; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its reasonable discretion.

SECTION 2.18          Mitigation Obligations; Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.14, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

 

   -29-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(b)        If any Lender requests compensation under Section 2.14, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender fails to consent to
an amendment, modification or waiver of this Agreement that requires consent of
100% of the Lenders pursuant to Section 9.02(b) hereof and is otherwise approved
by Lenders holding at least 662/3% of the sum of the total Credit Exposures at
such time, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.19          Telephonic Notices.    Without in any way limiting the
obligation of the Company to confirm in writing any telephonic notice it is
entitled to give under this Agreement or any other Loan Document, the
Administrative Agent may act without liability upon the basis of a telephonic
notice believed in good faith by the Administrative Agent to be from the Company
prior to receipt of written confirmation. In each such case, the Company hereby
waives the right to dispute the Administrative Agent’s record of the terms of
such telephonic notice.

SECTION 2.20          Extension of Stated Maturity Date.    The Company shall
have the right, without the consent of the Lenders or the Administrative Agent,
to extend the Stated Maturity Date by one year by (a) giving written notice to
the Administrative Agent no later than 60 days prior to the original Stated
Maturity Date and (b) paying the applicable Extension Fee in immediately
available funds on or before the original Stated Maturity Date.

SECTION 2.21          Defaulting Lenders.    Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)        in the event that such Defaulting Lender shall fail to respond to any
request for any waiver, consent, amendment or modification requested hereunder
within twenty (20) days of written request from the Administrative Agent, such
Defaulting Lender shall be

 

   -30-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

deemed to have consented or agreed to such requested waiver, consent amendment
or modification, as the case may be, for purposes of determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
provided the foregoing shall not apply with respect to amendments or waivers
pursuant to Section 9.02(b)(i), 9.02(b)(ii), or 9.02(b)(iv);

(b)        any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 2.18(b)) shall, in lieu of being distributed to such
Defaulting Lender, subject to any applicable Requirement of Law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the payments of any amount then
owing to a Lender as a result of a final non-appealable judgment of a court of
competent jurisdiction obtained by such Lender against a Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (iii) third, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Credit Exposure of the Lenders shall be
readjusted and reallocated to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage after giving
effect to such reallocation, whereupon that Lender will cease to be a Defaulting
Lender; provided that notwithstanding the foregoing, the Company must comply
with Section 2.09.

ARTICLE III.

CONDITIONS PRECEDENT

SECTION 3.01          Conditions Precedent to the Initial Credit Event. The
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied or waived
in accordance with Section 9.02:

(a)        The Administrative Agent shall have received the following, and
unless otherwise indicated below, each dated the Effective Date:

(i)        this Agreement executed by each party hereto, dated the Execution
Date to be effective on the Effective Date;

(ii)        if requested by any Lender, a Note executed by the Company and
payable to the order of such Lender;

(iii)        a certificate of an officer and of the secretary or an assistant
secretary of the Company, certifying, inter alia (A) true and complete copies of
each of the certificate of formation and the limited liability company agreement
of the Company, as amended and in effect, and the resolutions adopted by the
Board of Managers of the Company (1) authorizing the execution, delivery and
performance by the Company of this Agreement

 

   -31-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

and the other Loan Documents and, the Borrowings to be made hereunder,
(2) approving the forms of the Loan Documents which will be delivered at or
prior to the Effective Date and (3) authorizing officers of the Company
(“Authorized Officers”) to execute and deliver the Loan Documents and any
related documents, including any agreement contemplated by this Agreement,
(B) the incumbency and specimen signatures of the officers of the Company
executing any documents on its behalf and (C) (1) that the representations and
warranties made by the Company in each Loan Document to which it is a party and
which will be delivered at or prior to the Effective Date are true and correct
in all material respects, (2) the absence of any proceedings for the dissolution
or liquidation of the Company and (3) the absence of the occurrence and
continuance of any Default or Event of Default with respect to the Company;

(iv)      a favorable, signed opinion addressed to the Administrative Agent and
the Lenders from Locke Lord Bissell & Liddell LLP, counsel to the Company; and

(v)       certificates of appropriate public officials as to the existence, good
standing and qualification to do business as a foreign entity of the Company in
the States of Texas and Delaware.

(b)        The Administrative Agent shall be reasonably satisfied that all
required consents and approvals of any Governmental Authority and any other
Person in connection with the transactions contemplated by this Section 3.01
shall have been obtained and remain in effect (except where the failure to
obtain such approvals would not have a Material Adverse Effect).

(c)        Each Lender shall have received all documentation and other
information reasonably requested by it, through the Administrative Agent, in
order to enable compliance with the applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
information described in Section 9.15.

(d)        The Company shall have paid to RBS and RBSSI all fees and expenses
pursuant to the Fee Letter agreed upon by such parties to be paid on or prior to
the Execution Date.

(e)        The Company shall have paid to Andrews Kurth LLP pursuant to
Section 9.03 all reasonable fees and disbursements invoiced to the Company on or
prior to the Execution Date.

(f)        The Administrative Agent shall have received the audited financial
statements for the Company and the Subsidiaries for the fiscal year ended
December 31, 2010 and the unaudited financial statements for the Company and the
Subsidiaries for the fiscal quarter ended June 30, 2011.

(g)        The Administrative Agent shall have received evidence satisfactory to
it that all commitments under the Company’s existing revolving credit agreement
dated November 13, 2009 have been terminated.

 

   -32-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 3.02          Conditions Precedent to All Credit Events.    The
obligation of the Lenders to make the Loans under this Agreement on the
Borrowing Date is subject to the further conditions precedent that on the date
of such Credit Event:

(a)        The conditions precedent set forth in Section 3.01 shall have
theretofore been satisfied;

(b)        The representations and warranties set forth in Article IV of this
Agreement (other than the representation set forth in Section 4.07) shall, in
each case, be true and correct in all material respects as of, and as if such
representations and warranties were made on, the Borrowing Date (unless such
representation and warranty expressly relates to an earlier date in which case
they are true and correct as of such earlier date), and by the Company’s
delivery of the Borrowing Request, the Company shall be deemed to have certified
to the Administrative Agent and the Lenders that such representations and
warranties are true and correct in all material respects;

(c)        The Company shall have complied with the provisions of Section 2.03;
and

(d)        No Default or Event of Default shall have occurred and be continuing
or would result from such Credit Event.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Company to each of the Lenders that all of
the conditions specified in this Section 3.02 above exist as of that time.

SECTION 3.03          Conditions Precedent to Conversions.    The obligation of
the Lenders to convert or continue any existing Borrowing into or as a
Eurodollar Borrowing is subject to the condition precedent that on the date of
such conversion or continuation no Default or Event of Default shall have
occurred and be continuing or would result from the making of such conversion.
The acceptance of the benefits of each such conversion or continuation shall
constitute a representation and warranty by the Company to each of the Lenders
that no Default or Event of Default shall have occurred and be continuing or
would result from the making of such conversion or continuation.

SECTION 3.04          Delivery of Documents.    All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for any
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
satisfactory in form and substance to the Lenders.

 

   -33-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Company makes the following representations and warranties to the
Administrative Agent and the Lenders:

SECTION 4.01          Organization and Qualification.    The Company and each of
the Subsidiaries (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing under the laws
of the state of its incorporation, organization or formation, (b) has all
requisite corporate, partnership, limited liability company or other power and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (c) is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, individually or together with all such other failures
of the Company and the Subsidiaries, have a Material Adverse Effect. As of the
date of this Agreement, the Persons and other entities shown on Schedule 4.01
are all of the Subsidiaries of the Company, and such Schedule 4.01
(x) accurately reflects the direct owner of the Capital Stock of each such
Subsidiary owned by such direct owner, (y) accurately identifies such
Subsidiaries and (z) accurately sets forth the jurisdictions of their respective
incorporation, organization or formation, as the case may be.

SECTION 4.02          Authorization, Validity, Etc.    The Company has all
requisite limited liability company and other power and authority to execute and
deliver, and to incur and perform its obligations under this Agreement and under
the other Loan Documents to which it is a party and to make the Borrowings
hereunder, and all such actions have been duly authorized by all necessary
proceedings on its behalf. This Agreement and the other Loan Documents have been
duly and validly executed and delivered by or on behalf of the Company and
constitute valid and legally binding agreements of the Company enforceable
against the Company in accordance with the respective terms thereof, except
(a) as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer, fraudulent conveyance or other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (including principles of good faith, reasonableness,
materiality and fair dealing) which may, among other things, limit the right to
obtain equitable remedies (regardless of whether considered in a proceeding in
equity or at law) and (b) as to the enforceability of provisions for
indemnification for violation of applicable securities laws, limitations thereon
arising as a matter of law or public policy.

SECTION 4.03          Governmental Consents, Etc.    No authorization, consent,
approval, license or exemption of or registration, declaration or filing with
any Governmental Authority, is necessary for the valid execution and delivery
of, or the incurrence and performance by the Company of its obligations under,
any Loan Document to which it is a party, except those that have been obtained
and such matters relating to performance as would ordinarily be done in the
ordinary course of business after the Execution Date.

SECTION 4.04          No Breach or Violation of Agreements or Restrictions,
Etc.    Neither the execution and delivery of, nor the incurrence and
performance by the Company of its obligations under, the Loan Documents to which
it is a party, nor the extensions of credit contemplated by the Loan Documents,
will (a) breach or violate any applicable Requirement of

 

   -34-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Law, (b) result in any breach or violation of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of its property or assets pursuant to the terms of, any indenture, mortgage,
deed of trust, agreement or other instrument to which it or any of the
Subsidiaries is party or by which any of its properties or assets, or those of
any of the Subsidiaries is bound or to which it is subject, except for breaches,
violations and defaults under clauses (a) and (b) that neither individually nor
in the aggregate could reasonably be expected to result in a Material Adverse
Effect, or (c) violate any provision of the organizational documents of the
Company.

SECTION 4.05          Properties.    Each of the Company and the Subsidiaries
has good title to, or valid leasehold or other interests in, all its real and
personal property material to its business, except for Liens permitted under
Section 6.01.

SECTION 4.06          Litigation and Environmental Matters.

(a)        There is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of the Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that involves this Agreement or the Transactions.

(b)        In the ordinary course of its business, the Company conducts an
ongoing review of the effect of Environmental Laws on the business, operations
and properties of the Company and the Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including any capital
or operating expenditures required for clean-up or closure of properties
currently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat, any costs or liabilities in connection with
off-site disposal of wastes or Hazardous Materials, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Company has reasonably concluded
that such associated liabilities and costs, including the costs of compliance
with Environmental Laws, are unlikely to result in a Material Adverse Effect.

SECTION 4.07          Material Adverse Change.    Except as otherwise disclosed
by the Company in a public filing, since December 31, 2010, there has been no
material adverse change in the business, assets, liabilities or financial
condition of the Company and the Subsidiaries, in each case, taken as a whole.

SECTION 4.08          Disclosure.     All information heretofore furnished by
the Company to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by the Company to the Administrative
Agent or any Lender will be, true and accurate

 

   -35-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

in all material respects on the date as of which such information is stated or
certified. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Company to the Administrative Agent
or any Lender in connection with the syndication or negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

SECTION 4.09          Investment Company Act.    Neither the Company nor any of
the Subsidiaries is, or is regulated as, an “investment company,” as such term
is defined in the Investment Company Act of 1940, as amended.

SECTION 4.10          ERISA.    Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA, which waiver, failure or
liability could reasonably be expected to result in a Material Adverse Effect.

SECTION 4.11          Tax Returns and Payments.    The Company and the
Subsidiaries have caused to be filed all federal income tax returns and other
material tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except for taxes being contested
in good faith by appropriate proceedings for which adequate reserves in
accordance with GAAP have been created on the books of the Company and the
Subsidiaries and where the failure to pay such taxes (individually or in the
aggregate for the Company and the Subsidiaries) would not have a Material
Adverse Effect.

SECTION 4.12          Compliance with Laws and Agreements.    Each of the
Company and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate for the
Company and the Subsidiaries, could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 4.13          Purpose of Loans.

(a)        All proceeds of the Loans will be used for the purposes set forth in
Section 5.07.

 

   -36-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(b)        None of the proceeds of the Loans made under this Agreement will be,
used directly or indirectly for the purpose of buying or carrying any “margin
stock” within the meaning of Regulation U (herein called “margin stock”) or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to buy or carry any margin stock, or for any other purpose which might
constitute this transaction a “purpose” credit within the meaning of Regulation
T, U or X. Neither the Company nor any agent acting on its behalf has taken or
will take any action which might cause this Agreement or any other Loan Document
to violate Regulation T, Regulation U, Regulation X, or any other regulation of
the Board or to violate the Exchange Act. Margin stock does not constitute more
than 25% of the assets of the Company or of the Company and the Subsidiaries on
a consolidated basis, and the Company does not intend or foresee that it will
ever do so.

SECTION 4.14        Foreign Assets Control Regulations, etc.

(a)        None of the proceeds of the Loans made under this Agreement will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b)        Neither the Company nor any Subsidiary (i) is, or will become, a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person. The
Company and the Subsidiaries are in compliance, in all material respects, with
the Patriot Act.

(c)        None of the proceeds of the Loans made under this Agreement will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company or one of the Subsidiaries.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on the Loans and all fees payable hereunder shall have been
indefeasibly paid in full, the Company covenants and agrees with the Lenders
that:

SECTION 5.01          Financial Statements; Information.    The Company will
furnish to the Administrative Agent, who will promptly furnish to each Lender:

(a)        within sixty (60) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, an unaudited consolidated
balance sheet and income statement for such fiscal quarter and cash flow
statement for such year-to-date period of the Company and the Subsidiaries
prepared in accordance with GAAP (subject to normal year-end audit adjustments
and the absence of footnotes to such financial statements), setting forth in
each

 

   -37-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

case in comparative form the figures for the corresponding periods in the
previous year, all in reasonable detail, and certified by the Treasurer of the
Company as fairly presenting, in all material respects the financial positions
of the companies being reported on and their results of operations and cash
flows, subject to changes resulting from year-end adjustments;

(b)        within ninety (90) days after the end of each fiscal year of the
Company, a consolidated balance sheet, income statement and cash flow statement
of the Company and the Subsidiaries for such fiscal year prepared in accordance
with GAAP (with footnotes to such financial statements) together with an audit
report thereon (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of their audit) by an
independent accounting firm of established national reputation;

(c)        prompt notice of the following:

(i)        the occurrence of any Default or Event of Default or any Change in
Control Event; and

(ii)        any development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(each notice delivered under this Section 5.01(c) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

(d)        if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or the chief accounting officer of the Company setting forth details as
to such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take;

 

   -38-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(e)        simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and Section 5.01(b) above, a certificate signed
by an authorized financial or accounting officer of the Company (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Section 6.06 on the date of
such financial statements delivered for each fiscal quarter or year and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Company is taking or proposes to
take with respect thereto; and

(f)        from time to time such other information regarding the business,
affairs or financial condition of the Company or any Subsidiary as the Required
Lenders or the Administrative Agent may reasonably request.

SECTION 5.02          Existence, Conduct of Business.    The Company will, and
will cause each of the Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.05.

SECTION 5.03          Payment of Obligations.    The Company will, and will
cause each of the Subsidiaries to, pay, before the same shall become delinquent
or in default, its obligations, including tax liabilities, that, if not paid,
could result in a Material Adverse Effect, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.04          Maintenance of Properties; Insurance.

(a)        The Company will keep, and will cause each Subsidiary to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

(b)        The Company will maintain or cause to be maintained with, in the good
faith judgment of the Company, financially sound and reputable insurers, or
through self-insurance, insurance with respect to its properties and business
and the properties and businesses of the Subsidiaries against loss or damage of
the kinds customarily insured against by business enterprises of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other corporations. Such insurance may include
self-insurance or be subject to co-insurance, deductibility or similar clauses
which, in effect, result in self-insurance of certain losses, provided that such
self-insurance is in accord with the approved practices of business enterprises
of established reputation similarly situated and adequate insurance reserves are
maintained in connection with such self-insurance, and, notwithstanding the
foregoing provisions of this Section 5.04, the Company or any Subsidiary may
effect workers’ compensation or similar insurance in respect of operations in
any state or other jurisdiction either through an insurance fund operated by
such state or other jurisdiction or by causing to be maintained a system or
systems of self-insurance in accord with applicable laws.

 

   -39-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 5.05          Books and Records; Inspection Rights.    The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records (subject to compliance with confidentiality
agreements and applicable copyright law), and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such times,
and as often, as reasonably requested.

SECTION 5.06          Compliance with Laws.    The Company will, and will cause
each of the Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.07          Use of Proceeds.    The proceeds of the Loans will be used
only to repay existing Indebtedness of the Company.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been indefeasibly paid
in full, the Company covenants and agrees with the Lenders that:

SECTION 6.01          Liens.    The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except Permitted Encumbrances.

SECTION 6.02          Indebtedness.     The Company will not, and will not
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness except

(a)        Indebtedness pursuant to this Agreement;

(b)        unsecured Indebtedness;

(c)        Indebtedness in respect of Hedging Agreements entered into in the
ordinary course of business and not for speculation; and

(d)        Capital Lease Obligations, together with extensions, renewals and
refinancings thereof, in an aggregate principal amount not to exceed $20,000,000
at any one time outstanding.

 

   -40-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 6.03          Transactions with Affiliates.    The Company will not, and
will not permit any of the Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and
(b) transaction between or among the Company and wholly-owned Subsidiaries not
involving any other Affiliate.

SECTION 6.04          Restrictive Agreements.    The Company will not, and will
not permit any of the Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Capital Stock or to make
or repay loans or advances to the Company or any other such Subsidiary, provided
that the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement.

SECTION 6.05          Fundamental Changes.    The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve,
unless: (a) at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing; and (b) the
Company is the surviving entity or the recipient of any such sale, transfer,
lease or other disposition of assets; provided, that no such merger,
consolidation, sale, transfer, lease or other disposition shall have the effect
of releasing the Company from any of the Obligations.

SECTION 6.06          Leverage Ratio.    The Company will not at the end of each
fiscal quarter ending on or after September 30, 2011, permit the Leverage Ratio
to exceed 5.00 to 1.0.

ARTICLE VII.

EVENTS OF DEFAULT

SECTION 7.01          Events of Default and Remedies.    If any of the following
events (“Events of Default”) shall occur and be continuing:

(a)        the principal of any Loan shall not be paid when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise;

(b)        any interest or any Loan or any fee or any other amount (other than
an amount referred to in clause (a) of this Section) payable under this
Agreement or any other Loan Document shall not be paid, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

   -41-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(c)        any representation or warranty made herein or by the Company in any
Loan Document or in any document, certificate or financial statement delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or reaffirmed,
as the case may be;

(d)        the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01(c)(i), Section 5.02 (with respect to the
Company’s existence) or Section 5.07 or in Article VI;

(e)        the Company shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any other Loan Document to which it
is a party (other than those specified in Section 6.01, Section 7.01(b) or
Section 7.01(d)) and, in any event, such failure shall remain unremedied for
thirty (30) calendar days after the earlier of (i) notice of such failure shall
have been given to the Company by the Administrative Agent or any Lender or
(ii) a Responsible Officer becomes aware of such failure;

(f)        other than as specified in Section 7.01(a) or (b), (i) the Company or
any of the Subsidiaries fails to make (whether as primary obligor or as
guarantor or other surety) any payment of principal of, or interest or premium,
if any, on any item or items of Indebtedness (other than as specified in
Section 7.01(a), or (b)) or any payment in respect of any Hedging Agreement
beyond any period of grace provided with respect thereto (not to exceed thirty
(30) days); provided that the aggregate outstanding principal amount of all
Indebtedness including payment obligations in respect of all Hedging Agreements
as to which such a payment default shall occur and be continuing is equal to or
exceeds the Threshold Amount or (ii) Company or any of the Subsidiaries fails to
duly observe, perform or comply with any agreement with any Person or any term
or condition of any instrument, or any event or condition specified in any such
agreement or instrument shall occur and be continuing, if such failure, event or
condition, either individually or in the aggregate, shall have resulted in the
acceleration of the payment of Indebtedness with an aggregate face amount which
is equal to or exceeds the Threshold Amount; provided that this Section 7.01(f)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
so long as such Indebtedness is paid in full when due;

(g)        an involuntary case shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of the Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any of its Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h)        the Company or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding-up,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in Section 7.01(g), (iii) apply for or

 

   -42-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any such Material Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(i)        the Company or any of its Material Subsidiaries shall become unable,
admit in writing or fail generally to pay its debts as they become due;

(j)        one or more judgments for the payment of money in an aggregate amount
in excess of the Threshold Amount shall be rendered against the Company, any of
the Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any of the
Subsidiaries to enforce any such judgment;

(k)        any member of the ERISA Group of which the Company or any of the
Subsidiaries is a part shall fail to pay when due an amount which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Plan shall be filed under Title IV of ERISA by any member of such ERISA Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of such ERISA Group to incur a current payment obligation; and in
each of the foregoing instances such condition could reasonably be expected to
result in a Material Adverse Effect; or

(l)        any Loan Document, at any time after its execution and delivery and
for any reason other than the agreement or action (or omission to act) of the
Lenders or satisfaction in full of all the Obligations ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any material respect; or the Company
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind the same;

then, and in any such event, and at any time thereafter, if any such Event of
Default shall then remain uncured in accordance with the terms (including the
permitted time periods) of this Agreement, the Administrative Agent, may, and
upon the written request of the Required Lenders shall, by notice (including
notice sent by facsimile) to the Company (a “Notice of Default”) take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or other holder of any of the Obligations to enforce its
claims against the Company (provided that, if an Event of Default specified in
Section 7.01(g) or Section 7.01(h) shall occur with respect to the Company or
any of its Material Subsidiaries, the result of which would occur upon the
giving of a Notice of Default as specified in clauses (i), (ii) and (iii) below,
shall occur automatically without the giving of any Notice of Default):

 

   -43-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(i) declare the Total Commitment terminated, whereupon the Commitments of the
Lenders shall forthwith terminate immediately; (ii) declare the principal of and
any accrued interest in respect of all Loans, and all the other Obligations
owing hereunder and under the other Loan Documents, to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intent to accelerate, declaration or notice of acceleration or any other notice
of any kind, all of which are hereby waived; and (iii) exercise any rights or
remedies under the Loan Documents.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

SECTION 8.01          Appointment, Powers and Immunities.    Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
hereunder and under the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement and such other Loan Documents, together with such other powers as are
reasonably incidental thereto. The Administrative Agent (which term as used in
this sentence and in Section 8.05 and the first sentence of Section 8.06 shall
include reference to its Affiliates and its Affiliates’ officers, directors,
employees, attorneys, accountants, experts and agents): (a) shall have no duties
or responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of the Loan Documents be a trustee or fiduciary for any
Lender; (b) makes no representation or warranty to any Lender and shall not be
responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement, or in any certificate or other document
referred to or provided for in, or received by any of them under, this
Agreement, or for the value, validity, effectiveness, genuineness, execution,
legality, enforceability or sufficiency of this Agreement, any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by the Company or any other Person (other than the
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the financial or other condition of the Company, the Subsidiaries or any
other obligor or guarantor; (c) except pursuant to Section 8.07 shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder; and (d) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its own gross negligence, willful misconduct or unlawful
conduct as found in a nonappealable judgment by a court of competent
jurisdiction. The Administrative Agent may employ agents, accountants, attorneys
and experts and shall not be responsible for the negligence or misconduct of any
such agents, accountants, attorneys or experts selected by it in good faith or
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such agents, accountants, attorneys or experts. The Administrative
Agent may deem and treat the payee named in any Note as the holder thereof for
all purposes hereof unless and until a notice of the assignment or transfer
thereof permitted hereunder shall have been filed with the Administrative Agent.
The Administrative Agent is authorized to release any cash collateral that is
permitted to be released pursuant to the terms of this Agreement.

SECTION 8.02          Reliance by Administrative Agent.    The Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including

 

   -44-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

any thereof by telephone, facsimile or electronic communication) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent
in good faith.

SECTION 8.03          Defaults; Events of Default.    The Administrative Agent
shall not be deemed to have knowledge of the occurrence of a Default or an Event
of Default (other than the non-payment of principal or interest on the Loans or
of fees) unless the Administrative Agent has received notice from a Lender or
the Company specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or Event of Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. In the
event of a payment Default or Event of Default, the Administrative Agent shall
give each Lender prompt notice of each such payment Default or Event of Default.

SECTION 8.04          Rights as a Lender.    With respect to its Commitments and
the Loans made by it, RBS (and any successor acting as Administrative Agent) in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. RBS (and any successor acting as Administrative Agent) and
its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Company (and any of its Affiliates) as if it were not
acting as the Administrative Agent. RBS and its Affiliates may accept fees and
other consideration from the Company for services in connection with this
Agreement or otherwise without having to account for the same to the Lenders.

SECTION 8.05          INDEMNIFICATION.     THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE CO-DOCUMENTATION AGENTS
RATABLY IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY
MATTERS DESCRIBED IN SECTION 9.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY
THE COMPANY UNDER SECTION 9.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE
COMPANY UNDER SAID SECTION 9.03 AND FOR ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT OR THE CO-DOCUMENTATION AGENTS, AS THE CASE MAY BE, IN ANY WAY RELATING TO
OR ARISING OUT OF: (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY
OR REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR (B) THE ENFORCEMENT OF ANY OF THE TERMS OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT; WHETHER OR NOT ANY OF THE FOREGOING

 

   -45-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SPECIFIED IN THIS SECTION 8.05 ARISES FROM THE SOLE OR CONCURRENT NEGLIGENCE OF
THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE CO-DOCUMENTATION AGENTS,
AS THE CASE MAY BE; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE
FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR UNLAWFUL CONDUCT OF THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR THE
CO-DOCUMENTATION AGENTS, AS THE CASE MAY BE.

SECTION 8.06          Non-Reliance on Agents and Other Lenders.    Each Lender
acknowledges and agrees that it has, independently and without reliance on the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Company and the Subsidiaries
and its decision to enter into this Agreement, and that it will, independently
and without reliance upon the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. None
of the Administrative Agent, the Syndication Agent nor the Co-Documentation
Agents shall be required to keep itself informed as to the performance or
observance by the Company of this Agreement, the other Loan Documents or any
other document referred to or provided for herein or to inspect the properties
or books of the Company. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent, none of the Administrative Agent, the Syndication Agent
nor the Co-Documentation Agents shall have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of the Company (or any of its Affiliates) which
may come into the possession of such Agent or any of its respective Affiliates.
In this regard, each Lender acknowledges that Andrews Kurth LLP is acting in
this transaction as special counsel to the Administrative Agent only. Each
Lender and each other Agent will consult with its own legal counsel to the
extent that it deems necessary in connection with this Agreement and other Loan
Documents and the matters contemplated herein and therein.

SECTION 8.07          Action by Administrative Agent.    Except for action or
other matters expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (a) receive written instructions from
the Required Lenders (or all of the Lenders as expressly required by
Section 9.02) specifying the action to be taken, and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions of the Required Lenders (or all of the Lenders as expressly
required by Section 9.02) and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default or Event of Default has occurred and is continuing, the Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be directed by the Required Lenders (or all of the Lenders as required by
Section 9.02) in the written instructions (with indemnities) described in this
Section 8.07; provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem

 

   -46-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

advisable in the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.

SECTION 8.08          Resignation or Removal of Administrative Agent.    Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Company, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent (so long as no Default or Event of Default
exists) with the prior written consent of the Company (which consent will not
unreasonably be withheld). If no successor Administrative Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent (so long as no Default or
Event of Default exists) with the prior written consent of the Company (which
consent will not unreasonably be withheld). Upon the acceptance of such
appointment hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VIII
and Section 9.03 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

SECTION 8.09          Duties of Syndication Agent, Co-Documentation Agents,
Joint Lead Arrangers.    Notwithstanding the indemnity of the Syndication Agent
and the Co-Documentation Agents contained in Section 8.05, nothing contained in
this Agreement shall be construed to impose any obligation or duty whatsoever on
any Person named on the cover of this Agreement or elsewhere in this Agreement
as a Syndication Agent, Co-Documentation Agents or Joint Lead Arrangers, other
than, in the case of the Syndication Agent and Co-Documentation Agents, those
applicable to all Lenders as such.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.01          Notices, Etc.

(a)        The Administrative Agent, any Lender or the holder of any of the
Obligations, giving consent or notice or making any request of the Company
provided for hereunder, shall notify each Lender (in the case of the
Administrative Agent) and the Administrative Agent (in the case of a Lender)
thereof. In the event that the holder of any of the Obligations (including any
Lender) shall transfer such Obligations, it shall promptly so advise the
Administrative Agent which shall be entitled to assume conclusively that no
transfer of any Note or of any of the Obligations has been made by any holder
(including any Lender) unless and until the Administrative Agent receives notice
to the contrary.

 

   -47-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(b)        Except with respect to notices and other communications expressly
permitted to be given by telephone, all notices, consents, requests, approvals,
demands and other communications (collectively “Communications”) provided for
herein shall be in writing (including facsimile and electronic mail
Communications) and mailed, faxed or delivered:

(i)        if to the Company, to it at:

           800 E. Sonterra Blvd., Suite 400

           San Antonio, Texas 78258

           Attention:         Michael J. Doss, Chief Financial Officer

           Facsimile No:  (210) 403-7547;

(ii)      if to the Administrative Agent, to it at:

           The Royal Bank of Scotland plc

           600 Washington Blvd.

           Stamford, Connecticut 06901

           Attention:         John Ferrante

           Telephone:      (203) 897-7623

           Facsimile No.: (203) 873-5300

           E-mail:             john.ferrante@rbs.com

 

  (iii)

if to any other Lender, to it at its address (or facsimile number) set forth in
the Administrative Questionnaire delivered by such Person to the Administrative
Agent or in the Assignment and Assumption executed by such Person;

or, in the case of any party hereto, such other address or facsimile number as
such party may hereafter specify for such purpose by notice to the other
parties.

(c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent if a confirmation has
been received and, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient. Notices delivered through electronic
communications to the extent provided in paragraph (d) below, shall be effective
as provided in said paragraph (d).

(d)        Electronic Communications.    Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such

 

   -48-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Section by electronic communication. The Administrative Agent or Company may, in
its reasonable discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

SECTION 9.02          Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent or any Lender in
exercising, and no course of dealing with respect to, any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. No notice to or demand on
the Company in any case shall entitle the Company to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by Section 9.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.

(b)        No provision of this Agreement or any other Loan Document provision
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders or by the
Company and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder or under the Fee Letter, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, any interest thereon, or any fees payable hereunder or under
the Fee Letter, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section 9.05 or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or

 

   -49-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent.

SECTION 9.03          Payment of Expenses, Indemnities, etc.    The Company
agrees:

(a)        to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b)        TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE
CO-DOCUMENTATION AGENTS AND EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH OF
THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS,
ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS
AGAINST AND PROMPTLY UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE
INDEMNITY MATTERS WHICH MAY BE REASONABLY INCURRED BY OR ASSERTED AGAINST OR
INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO)
AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR
PROPOSED USE BY THE COMPANY OF THE PROCEEDS OF ANY OF THE LOANS, (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS
OF THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE
COMPANY OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH
ANY REQUIREMENT OF LAW, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF THE COMPANY SET FORTH IN ANY OF THE LOAN DOCUMENTS, (VI) THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN OR (VII) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF
COUNSEL AND ALL OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING,
DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING
ANY INVESTIGATIONS, LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE ORDINARY NEGLIGENCE OF ANY
INDEMNIFIED PARTY, BUT EXCLUDING ALL INDEMNITY MATTERS ARISING SOLELY BY REASON
OF CLAIMS BETWEEN THE LENDERS OR ANY LENDER

 

   -50-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

AND THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT, THE CO-DOCUMENTATION AGENTS
OR A LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT, THE SYNDICATION
AGENT, THE CO-DOCUMENTATION AGENTS OR LENDER OR BY REASON OF THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT ON THE PART OF THE
INDEMNIFIED PARTY SEEKING INDEMNIFICATION AS FOUND IN A NONAPPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION.

(c)        TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO TIME THE INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST RECOVERY ACTIONS,
ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES TO WHICH ANY SUCH
PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW APPLICABLE TO THE
COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR ASSETS, INCLUDING THE
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF THEIR PROPERTIES OR
ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY THE COMPANY OR ANY
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE COMPANY OR ANY
SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE COMPANY OR ANY SUBSIDIARY OF ANY
OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES OR
ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN
PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT OR
DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED
BY THE COMPANY OR ANY SUBSIDIARY, OR (V) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS.

(d)        No Indemnified Party may settle any claim to be indemnified without
the consent of the indemnitor, such consent not to be unreasonably withheld;
provided that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 9.03.

(e)        In the case of any indemnification hereunder, the Administrative
Agent or Lender, as appropriate shall give notice to the Company of any such
claim or demand being made against the Indemnified Party and the Company shall
have the non-exclusive right to join in the defense against any such claim or
demand; provided that if the Company provides a defense, the Indemnified Party
shall bear its own cost of defense unless there is a conflict between the
Company and such Indemnified Party.

(f)        THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE

 

   -51-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNIFIED PARTIES OR BY
REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE
INDEMNIFIED PARTIES. TO THE EXTENT THAT AN INDEMNIFIED PARTY IS FOUND TO HAVE
COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR ENGAGED IN
UNLAWFUL CONDUCT, THIS CONTRACTUAL OBLIGATION OF INDEMNIFICATION SHALL CONTINUE
BUT SHALL ONLY EXTEND TO THE PORTION OF THE CLAIM THAT IS DEEMED TO HAVE
OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR UNLAWFUL CONDUCT OF THE INDEMNIFIED PARTY.

(g)        The Company’s obligations under this Section 9.03 shall survive any
termination of this Agreement and the Commitments and the payment of the Loans
and shall continue thereafter in full force and effect for a period of six
years.

(h)        To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent under this Section 9.03, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(i)        The Company shall pay any amounts due under this Section 9.03 within
thirty (30) days of the receipt by the Company of notice of the amount due.

SECTION 9.04          Successors and Assigns.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

SECTION 9.05          Assignments and Participations.

(a)        The Company may not assign its rights or obligations hereunder
without the prior consent of all of the Lenders and the Administrative Agent.

(b)        Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and other Obligations at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Company and the Administrative Agent must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such

 

   -52-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each such assignment, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided further that any consent of the
Company otherwise required under this Section 9.05(b) shall not be required if
an Event of Default has occurred and is continuing. Notwithstanding the
foregoing, no assignments shall be permitted to the Company or its Affiliates or
Subsidiaries or shall be made to a Defaulting Lender. Upon acceptance and
recording pursuant to Section 9.05(d), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.05(e).

(c)        The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to (or for the account of) each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company
and any Lender (solely with respect to its Commitment only) at any reasonable
time and from time to time upon reasonable prior notice.

(d)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.05(b),
any tax forms, any information required under Section 9.15 and any written
consent to such assignment required by Section 9.05(b), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e)        Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(excluding the

 

   -53-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Company or its Affiliates or Subsidiaries or any Defaulting Lender) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans and
other Obligations owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to Section 9.05(f), the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.05(b), and be
indemnified under Section 9.03 as if it were a Lender. In addition, each
agreement creating any participation must include an agreement by the
Participant to be bound by the provisions of Section 9.12.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with
Section 2.16(e) as though it were a Lender.

(g)        The Lenders may furnish any information concerning the Company in the
possession of the Lenders from time to time to assignees and Participants
(including prospective assignees and participants); provided that, such Persons
agree in writing to be bound by the provisions of Section 9.12 hereof.

(h)        Notwithstanding anything in this Section 9.05 to the contrary, any
Lender may assign and pledge its Notes to any Federal Reserve Bank or the United
States Treasury as collateral security pursuant to Regulation A and any
operating circular issued by such Federal Reserve System and/or such Federal
Reserve Bank. No such assignment and/or pledge shall release the assigning
and/or pledging Lender from its obligations hereunder.

(i)        Notwithstanding any other provisions of this Section 9.05, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Company to file a registration statement with the SEC
or to qualify the Loans and other extensions of credit hereunder under the “Blue
Sky” laws of any state.

 

   -54-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 9.06          Survival; Reinstatement.

(a)        All covenants, agreements, representations and warranties made by the
Company herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal or any accrued interest on any Loan or any fee
or any other amount payable under this Agreement is outstanding and unpaid and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.

(b)        To the extent that any payments on the Obligations are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received.

SECTION 9.07          Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letter constitute the entire contract among
the parties hereto relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof (including the Information Memorandum). Except as provided
in Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or electronic mail delivery, in PDF form, shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.08          Severability.    Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

   -55-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SECTION 9.09          Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Company against any of and all the
Obligations now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such Obligations may be
unmatured. The rights of each Lender under this Section 9.09 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.10          Governing Law; Jurisdiction; Consent to Service of
Process.

(a)        This Agreement and the other Loan Documents shall be governed by and
construed in accordance with the laws of the State of New York.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY AND ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. THE COMPANY
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION SYSTEM,
INC., WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK, NEW YORK
10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, THE COMPANY AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF
THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN
SECTION 9.01, SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 

   -56-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

(c)        THE COMPANY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO PLEAD OR CLAIM, AND
AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(d)        EACH PARTY HERETO HEREBY (i) IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (ii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

SECTION 9.11          WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12          Confidentiality.    Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
directors, officers and employees and to its agents, including accountants,
legal counsel and other advisors who have been informed of the confidential
nature of the information provided, (b) to the extent requested by any
regulatory authority, including the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and
such

 

   -57-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

Lender will provide prompt notice thereof to the Company), (d)) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to a written agreement with such Person that such Person will comply
with this Section 9.12, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, and (ii) to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Company and its obligations, (g) with the consent of
the Company, (h) to any credit insurance provider relating to the Company or its
Obligations, or (i) to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section 9.12 or (2) becomes
available to the Administrative Agent or any Lender from a source other than the
Company (unless such source is actually known by the individual providing the
information to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information). For
the purposes of this Section 9.12, “Information” means all information received
from the Company relating to it or its business, other than any such information
that is known to a Lender, publicly known or otherwise available to the
Administrative Agent or any Lender other than through disclosure (a) by the
Company, or (b) from a source actually known to a Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

SECTION 9.13          Interest Rate Limitation.    Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or other Obligation, together with all fees, charges and other amounts which are
treated as interest thereon under applicable law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan or other Obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or other Obligation hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or other Obligation but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.14          EXCULPATION PROVISIONS.    EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES (AND IN
THE CASE OF THE COMPANY AND THE ADMINISTRATIVE AGENT, THE FEE LETTER) AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS,

 

   -58-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

CONDITIONS AND EFFECTS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

SECTION 9.15          USA Patriot Act.    Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Company that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify, and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the Patriot Act.

END OF TEXT

 

   -59-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company

By:

  /s/ Michael J. Doss  

Michael J. Doss

Chief Financial Officer

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc,

as the Administrative Agent and as a Lender

  By:  

      /s/ Brian D. Williams

  Name: Brian D. Williams   Title:   Authorised Signatory

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

      /s/ William S. Rogers

Name:   William S. Rogers Title:   Authorized Signatory

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

      /s/ Paul V. Farrell

Name:   Paul V. Farrell Title:   Director

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

DnB NOR BANK ASA By:  

      /s/ Kristie Li

Name:   Kristie Li Title:   Vice President

By:  

      /s/ Philip F. Kurpiewski

Name:   Philip F. Kurpiewski Title:   Senior Vice President

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

      /s/ Philippe Sandmeier

Name:   Philippe Sandmeier Title:   Managing Director

By:  

/s/ Ross Levitsky

Name: Ross Levitsky Title: Managing Director

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

      /s/ Subha Pasumarti

Name:   Subha Pasumarti

Title:     Director

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

COMPASS BANK By:  

      /s/ Greg Determann

Name:   Greg Determann

Title:     Senior Vice President

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH

By:  

      /s/ Nupur Kumar

Name: Nupur Kumar Title:   Vice President By:  

/s/ Sanja Gazahi

Name: Sanja Gazahi Title: Associate

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By:  

      /s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director

By:  

/s/ Courtney Kubesch

Name:   Courtney Kubesch Title:   Vice President

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

NATIXIS By:  

      /s/ Louis P. Laville, III

Name:   Louis P. Laville, III Title:   Managing Director

 

By:  

/s/ Daniel Payer

Name: Daniel Payer Title: Managing Director

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

      /s/ Shawn R. O’Hara

Name:   Shawn R. O’Hara Title:   Senior Vice President

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

      /s/ Jeffrey H. Rathkamp

Name:   Jeffrey H. Rathkamp Title:   Managing Director

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

      /s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01

COMMITMENTS

 

The Royal Bank of Scotland plc

   $ 46,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 46,500,000   

Wells Fargo Bank, National Association

   $ 46,500,000   

DnB NOR Bank ASA

   $ 46,500,000   

Deutsche Bank AG New York Branch

   $ 46,000,000   

ING Capital LLC

   $ 46,000,000   

Compass Bank

   $ 46,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 46,000,000   

BNP Paribas

   $ 46,000,000   

Natixis

   $ 46,000,000   

U.S. Bank National Association

   $ 46,000,000   

Bank of America, NA

   $ 46,000,000   

Royal Bank of Canada

   $ 46,000,000   

TOTAL

   $ 600,000,000.00   

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 4.01

EXISTING SUBSIDIARIES

 

Name of Subsidiary   Ownership Information  

Jurisdiction of Organization,

Formation, or Corporation

 

FEP Arkansas Pipeline, LLC

 

100% owned by Fayetteville

Express Pipeline LLC, its sole

member

 

  Arkansas

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT 1.01A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Term Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to

[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 

Select as appropriate.

 

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

1.     

  

Assignor[s]:

 

          

       

          

  

2.     

  

Assignee[s]:

 

          

       

          

       

        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]

3.     

  

Borrower:      Fayetteville Express Pipeline LLC

4.     

  

Administrative Agent: The Royal Bank of Scotland plc, as the administrative
agent under the Term Loan Agreement

5.     

  

Term Loan Agreement: The $600,000,000 Term Loan Agreement dated as of
            , 2011 among Fayetteville Express Pipeline LLC, the Lenders parties
thereto, The Royal Bank of Scotland plc, as Administrative Agent, and the other
agents parties thereto]

6.     

  

AssignedInterest[s]:

 

Assignor[s]5    Assignee[s]6    Aggregate Amount of
Commitment/Loans for
all Lenders7    Amount of
Commitment/Loans
Assigned8   

Percentage Assigned of    

Commitment/Loans8    

   CUSIP Number           $                        $                        
%                    $                        $                         %       
            $                        $                         %         

 

[7.

Trade Date:                                     ]9

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

5 

List each Assignor, as appropriate.

 

6 

List each Assignee, as appropriate.

 

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

   2    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:

     

Title:

[NAME OF ASSIGNOR]

By:      

Title:

 

 

10 

Add additional signature blocks as needed.

 

   3    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:       Title: [NAME OF ASSIGNEE] By:      
Title:

 

11 

Add additional signature blocks as needed.

 

   4    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By:      

Title:

[Consented to:]13 [BORROWER] By:      

Title:

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Agreement.

 

13 

To be added only if the consent of the Borrower is required by the terms of the
Agreement.

 

   5    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.

Representations and Warranties.

1.1        Assignor[s].    [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.        Assignee[s].    [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it meets all the requirements to be an assignee under Section
    (b)(iii), (v) and (vi) of the Term Loan Agreement (subject to such consents,
if any, as may be required under Section     (b)(iii) of the Term Loan
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Term Loan Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

2.        Payments.    From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3.        General Provisions.    This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

   -2-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT 1.01B

FORM OF NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned, FAYETTEVILLE EXPRESS PIPELINE LLC, a
Delaware limited liability company, (the “Company”), HEREBY PROMISES TO PAY to
the order of                                                               (the
“Lender”), the lesser of (i) such Lender’s Commitment and (ii) the aggregate
amount of Loans made by the Lender and outstanding on the Maturity Date. The
principal amount of the Loans made by the Lender to the Company shall be due and
payable on the dates and in the amounts as are specified in that certain Term
Loan Agreement dated as of             , 2011 (as restated, amended, modified,
supplemented and in effect from time to time, the “Term Loan Agreement”) among
the Company, the Lender, certain other lenders that are party thereto, The Royal
Bank of Scotland plc, as the Administrative Agent for the Lender and such other
lenders, and the other agents named therein. All capitalized terms used herein
and not otherwise defined shall have the meanings as defined in the Term Loan
Agreement.

The Company promises to pay interest on the unpaid principal amount of each Loan
outstanding from time to time from the date thereof until such principal amount
is paid in full, at such interest rates and payable on such dates as are
specified in the Term Loan Agreement. Both principal and interest are payable in
same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Company.

This Note is one of the Notes referred to in, and this Note and all provisions
herein are entitled to the benefits of, the Term Loan Agreement. The Term Loan
Agreement, among other things (a) provides for the making of Loans by the Lender
and the other lenders to the Company from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Term
Loan Agreement or this Note shall require the payment or permit the collection
of interest in excess of the Maximum Rate.

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company

By:     Name     Title:    

 

   -2-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT 2.03

FORM OF BORROWING REQUEST

Dated                     

 

The Royal Bank of Scotland plc,

as Administrative Agent

 

 

Attn:

 

 

Ladies and Gentlemen:

This Borrowing Request is delivered to you by Fayetteville Express Pipeline LLC,
a Delaware limited liability company (the “Company”), under Section 2.03 of the
Term Loan Agreement dated as of                     , 2011 (as restated,
amended, modified, supplemented and in effect, the “Term Loan Agreement”) by and
among the Company, the Lenders party thereto, The Royal Bank of Scotland plc, as
the Administrative Agent, and the other agents named therein.

1.        The Company hereby requests that the Lenders make Loans in the
aggregate principal amount of $                     (the “Loan” or the
“Loans”).1

2.        The Company hereby requests that the Loan or Loans be made on the
following Business Day:                             ./2

3.        The Company hereby requests that the Loans bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Type of

Loans

  

Principal

Component of

Loans

  

Interest

Rate

  

Interest Period

(if applicable)

  

Maturity Date for

Interest Period

(if applicable)

 

4.        The Company hereby requests that the funds from the Loans be disbursed
to the following bank account:                                          
               .

5.        After giving effect to the requested Loans, the sum of the Credit
Exposures does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Term Loan Agreement.

 

 

1 

Complete with an amount in accordance with Section 2.03 of the Term Loan
Agreement.

 

2 

Complete with a Business Day in accordance with Section 2.03 of the Term Loan
Agreement.

 

      2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

6.        All of the conditions applicable to the Loans requested herein as set
forth in the Term Loan Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loans.

7.        All capitalized undefined terms used herein have the meanings assigned
thereto in the Term Loan Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
         day of                     ,             .

 

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company

By:     Name:     Title:    

 

   -2-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT 2.07

FORM OF INTEREST ELECTION REQUEST

Dated                     

 

The Royal Bank of Scotland plc,

as Administrative Agent

 

 

Attn:

 

 

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.07 of the Term Loan Agreement dated as of                     ,
2011 (as restated, amended, modified, supplemented and in effect from time to
time, the “Term Loan Agreement”), by and among Fayetteville Express Pipeline
LLC, a Delaware limited liability company (the “Company”), the Lenders party
thereto (the “Lenders”), The Royal Bank of Scotland plc, as the Administrative
Agent, and the other agents named therein.

 

  1.

This Interest Election Request is submitted for the purpose of:

 

  (a)

[Converting] [Continuing] a                              Loan [into] [as] a
                             Loan./1

 

  (b)

The aggregate outstanding principal balance of such Loan is
$                            .

 

  (c)

The last day of the current Interest Period for such Loan is
                            ./2

 

  (d)

The principal amount of such Loan to be [converted] [continued] is
$                            ./3

 

  (e)

The requested effective date of the [conversion] [continuation] of such Loan is
                            ./4

 

  (f)

The requested Interest Period applicable to the [converted] [continued] Loan is
                            ./5

 

 

1 

Delete the bracketed language and insert “Alternate Base Rate” or “LIBOR Rate”,
as applicable, in each blank.

 

2 

Insert applicable date for any Eurodollar Loan being converted or continued.

 

3 

Complete with an amount in compliance with Section 2.07 of the Term Loan
Agreement.

 

4 

Complete with a Business Day in compliance with Section 2.07 of the Term Loan
Agreement.

 

      2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

2.        No Default or Event of Default exists, and none will exist upon the
conversion or continuation of the Loan requested herein.

3.        All capitalized undefined terms used herein have the meanings assigned
thereto in the Term Loan Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this          day of                     ,         .

 

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company

By:     Name:     Title:    

 

 

 

5

Complete for each Eurodollar Loan in compliance with the definition of the term
“Interest Period” specified in Section 1.01 of the Term Loan Agreement.

 

   -2-    2011 FEP Term Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT 2.10

FORM OF NOTICE OF PREPAYMENT

 

The Royal Bank of Scotland plc,

as Administrative Agent

 

 

Attention:

 

 

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by Fayetteville
Express Pipeline LLC (the “Company”), a Delaware limited liability company,
under Section 2.10 of the Term Loan Agreement dated as of                     ,
2011 (as restated, amended, modified, supplemented and in effect from time to
time, the “Term Loan Agreement”), by and among the Company, the Lenders party
thereto, The Royal Bank of Scotland plc, as the Administrative Agent, and the
other agents named therein.

1.        The Company hereby provides notice to the Administrative Agent that
the Company shall repay the following ABR Loans and/or Eurodollar Loans in the
amount of $                            .1

2.        The Company shall repay the above-referenced Loans on the following
Business Day:                     ./2

3.        All capitalized undefined terms used herein have the meanings assigned
thereto in the Term Loan Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Notice of Prepayment this
         day of                     ,         .

 

FAYETTEVILLE EXPRESS PIPELINE LLC,

as the Company

By:     Name:     Title:    

 

 

1 

Complete with an amount in accordance with Section 2.10(b) of the Term Loan
Agreement.

 

2 

Complete with a Business Day in accordance with Section 2.10(b) of the Term Loan
Agreement.

 

2011 FEP Term Loan Agreement